

	

		II

		109th CONGRESS

		1st Session

		S. 1038

		IN THE SENATE OF THE UNITED STATES

		

			May 16, 2005

			Mr. Lugar introduced the

			 following bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To amend the Farm Security and Rural Investment Act of

		  2002 to enhance the ability to produce fruits and vegetables on covered

		  commodity base acres.

	

	

		1.Short titleThis Act may be cited as the

			 Farming Flexibility Act of

			 2005.

		2.Production of fruits

			 and vegetables for processing on covered commodity base acresSection 1101 of the Farm Security and Rural

			 Investment Act of 2002 (7 U.S.C. 7911) is amended by adding

			 at the end the following:

			

				(i)Production of

				fruits or vegetables for processing

					(1)In

				generalSubject to paragraphs (2) and (3), the producers on a

				farm, with the consent of the owner of and any other producers on the farm, may

				reduce the base acres for a covered commodity for the farm if the reduced acres

				are used for the planting and production of fruits or vegetables for

				processing.

					(2)Reversion to

				base acres for covered commodityAny reduced acres of a farm

				devoted to the planting and production of fruits or vegetables during a crop

				year under paragraph (1) shall be included in base acres for the covered

				commodity for the subsequent crop year, unless the producers on the farm make

				the election described in paragraph (1) for the subsequent crop year.

					(3)Recalculation

				of base acres

						(A)In

				generalSubject to subparagraph (B), if the Secretary

				recalculates base acres for a farm, the planting and production of fruits or

				vegetables for processing under paragraph (1) shall be considered to be the

				same as the planting, prevented planting, or production of the covered

				commodity.

						(B)AuthorityNothing

				in this subsection provides authority for the Secretary to recalculate base

				acres for a farm.

						.

				

		

